Citation Nr: 1241345	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO.  10-38 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for a cervical spine disorder.

3.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to September 1983.  The Veteran appears to have had service in the Army Reserve from November 1976 to June 1977, and then again from 1984 to 2005.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  

In June 2012, the Veteran presented testimony at a hearing conducted by the use of video conferencing equipment at RO before the undersigned sitting in Washington, D.C.  A transcript of this hearing is in the Veteran's claims folder.

The Board observes that the claim for a lumbar spine disorder was characterized by the RO as a claim to reopen.  The claim for a lumbar spine disorder was previously denied in a June 2006 Board decision.  However, following that final denial, a relevant official service department record that existed but had not been associated with the claims file was received.  In particular, in August 2009, a May 1998 Leave and Earning Statement was submitted reflecting that the Veteran was on active duty for training on May 2 and 3, 1998.  Accordingly, because this record is relevant as to whether the Veteran was on active duty for training when he injured his lumbar spine, the Board will reconsider the claim.  See 38 C.F.R. § 3.156(c)(i) (2012).  The issue has been recharacterized as reflected in the issues section.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

Lumbar Spine Disorder

The Veteran filed a claim for service connection for his back which he alleges was injured during service.  He testified that his civilian job as a United States Department of Agriculture (USDA) food inspector did not involve heavy lifting or place him in a situation where he could injury his back or neck.  June 2012 Transcript, p. 23.

The Veteran's service treatment records contain a January 1979 record wherein the Veteran complained of back pain after lifting boxes four months earlier.  A July 1979 record stated that the Veteran complained of low back pain for one year.  His x-ray was negative.  August 1979 records reflected that the Veteran had chronic low back pain.  His diagnosis was chronic lumbosacral strain.  He was given a 30 day, no heavy lifting profile.  In January 1981 records, the Veteran complained of low back pain secondary to lifting that moved to his cervical area.  There were assessments of upper trapezius spasm bilaterally and mild facet syndrome.  On April 1985 and March 1989 examinations, the spine was noted to be normal and the Veteran denied recurrent back pain on the accompanying reports of medical history.  

There are also several records reflecting that the Veteran pulled a muscle in his low back while on active duty for training on May 2 or 3, 1998.  There is a line of duty packet check list form which reflected that his date of injury was May 3, 1998.  The injury was described as lower back with numbness in the left leg.  July 1998 records noted that the Veteran had an onset of lower back pain while performing sit-ups.  He experienced intermittent pain since then.  The assessment was lumbar back pain and sacroiliac joint dysfunction.  

A May 2001 VA treatment entry stated that the Veteran had a lot of low back pain that radiates down his left leg.  His job as a poultry grader involved a lot of repetitive arm motions and twisting movements.  He did not recall a specific injury to his back.  The assessment was low back pain with radiation.  An August 2001 MRI of the lumbosacral spine showed evidence of degenerative disc disease (DDD) at L4-5; a moderately large posterior disc herniation with encroachment of the intervertebral foramina and on the thecal sac; and a degree of spinal stenosis.  An August 2001 physician's report for the Department of Labor (DOL) noted that the Veteran's disc herniation and spinal stenosis was caused or aggravated by his employment activity.  There was no history or evidence of a concurrent or pre-existing injury or physical impairment.  Physical therapy records received from the G.S.P.T.C. & R.S. indicated that the Veteran's onset of back pain was in January 2001.

A September 2002 letter from Dr. D.D.B. stated that the Veteran had been treated for a lumbar disc secondary to a work related accident at the USDA.  An August 2004 letter from the same doctor reflected that the Veteran had an injury to his neck and back on February 22, 1999.  

The Veteran filed his initial claim for service connection in March 2005.  He was diagnosed with herniated nucleus pulposus at L4-L5 with L4-L5 spondylolisthesis and degenerative disc disease at L5-S1 during a May 2005 VA examination.  The examiner opined that it was less likely than not that the back condition is not related to the muscle strain that he was treated for in the service.  A rationale was not provided.

A September 2005 document reflected that the Veteran was on a permanent physical profile for his lumbar spine pain, L4-L5; L5-S1 degenerative disc disease; disk herniations; spondylolisthesis; and nerve encroachments, among other disabilities.  He did not meet the retention standards for the Reserves.  A November 2005 letter from the Department of the Army noted that the Veteran was moved to the Retired Reserves.  

A March 2004 and 2007 records from N.S.A. related the Veteran's complaints of neck and back pain to a work injury in 2001.  

The Veteran had a VA examination in June 2009.  The examiner noted that the Veteran had lumbar strain in 1978 with intermittent back pain afterwards.  He aggravated his condition in May 1998.  The examiner also noted that the Veteran had a work-related injury to his lumbar spine.  The diagnosis was degenerative disk disease of the lumbar spine with spondylolisthesis of L4-5 and herniated nucleus pulposus at L4-5.  The examiner opined that it is less likely than not that the Veteran's lumbar spine condition was caused by his service.  The examiner added that the Veteran had lumbar strains in service but did not think that was the cause of the problems he has at this time.

In his September 2009 notice of disagreement (NOD) and in a September 2010 statement, the Veteran denied injuring his back while performing his civilian job.  He asserted that his back was re-injured while performing Army Reserve duty on the weekends and during summer camps.  

The Board concludes that a remand is necessary for further development.  Although the Veteran had a VA examination in June 2009, it is inadequate upon which to base a determination.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this regard, the examiner indicated that he reviewed the Veteran's "purple claims file volume 1 and volume 2."  The Board notes that the Veteran's claims file is currently eight volumes.  Therefore, it does not appear that the VA examiner had access to the Veteran's complete claims file and relevant records.  Additionally, the examiner did not provide a rationale for his conclusion.  The value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  Accordingly, a remand for an adequate VA examination is necessary.  38 C.F.R. § 3.159(c)(4).  

Cervical Spine Disorder

The Veteran filed a claim for service connection for his neck which he alleges was injured during service.

The Veteran's service treatment records contain a June 1979 record that indicates that he had pain in the back of his neck for one week.  He stated that he had the problems before and that it comes and goes.  The assessment was pulled muscle.  In January 1981, the Veteran complained of neck and back pains for two years.  Another January 1981 record stated that the Veteran complained of low back pain secondary to lifting that moved to his cervical area about three weeks ago.  Under prior medical history, it was indicated that the Veteran injured his back two years ago playing basketball.  The assessment was upper trapezius spasm bilaterally.

A March 1999 MRI had findings of C5-6 DDD disc herniation and at C3-4, C4-5, and C6-7, disc herniation.  An April 1999 private treatment record from Dr. D.D.B. indicated that the Veteran had a severe neck condition and needed to leave work early.  Another April 1999 private treatment record from N.S.A. indicated that the Veteran was involved in a motor vehicle accident (MVA) in October wherein he was rear ended.  He had, in part, intermittent neck pain since then, which increased in the past month.  In November 1999, the Veteran had cervical spine surgery at B.M.C.  His postoperative diagnosis was cervical spondylolisthesis with cervical radicular syndrome, C5-6/C6-7.  Under the history of his present illness section, it was noted that the Veteran had a history of progressive neck, shoulder, and arm pain as far back as 1991 after being involved in a MVA.  His symptoms had been intermittent since that time.  

It appears that the Veteran filed worker's compensation claims while working at the USDA in January 2000 due to his neck.  Copies of his records were provided to the Employment Standards Administration, Office of Workers Compensation Program.  An August 2004 letter from Dr. D.D.B. to the Compensation Claims Technician at the USDA stated that his date of injury was in February 1999.  A March 2007 record from N.S.A. indicated that his complaints of neck and back pain were attributed to a work injury in 2001.  

A May 2000 physical profile showed that the Veteran had a temporary profile for his status post fusion C5-C6 vertebrae.  A June 2001 physical profile reflected that the Veteran had a permanent profile due to DDD C5-C6 since December 1999.  His restrictions were no running, no pushups, and no sit-ups.  

A September 2005 physical profile reflected that the Veteran had a permanent profile due in part to his cervical spine pain, fusion, DDD, and disk herniations.  

In approximately January 2008, VA received two CDs from the M.C.S.A. with notations that they contained neck and back records.  In particular, they appear to contain MRIs of the Veteran's cervical and lumbar spines dated from 2001 to 2007.  

The Veteran had a VA examination for his cervical spine in June 2009.  The Veteran reported that he was treated for muscle spasms in his neck after lifting boxes in 1982.  He reported intermittent neck pain since that incident but did not see a doctor again until 1985.  He has been under a doctor's care for his neck since then.  The Veteran had his first cervical fusion in 1999 and last in 2007.  Following examination, the diagnosis was cervical spondylosis, status postop cervical fusion times two.  The examiner opined that it is less likely than not that the Veteran's cervical spine condition was caused by his service.  The examiner added that the Veteran had cervical strains in service but did not think that was the cause of the problems he has at this time.

In his September 2009 NOD, the Veteran denied injuring his neck while performing his civilian job.

The Board concludes that a remand is necessary before a decision can be reached with regard to this issue.  The Board concludes that the June 2009 VA examination is inadequate upon which to base a determination for the same reasons it is inadequate to base a determination on the lumbar spine disorder claim, as stated above.  Barr, 21 Vet. App. at 312.  Therefore, a remand is necessary for an adequate VA examination.  38 C.F.R. § 3.159(c)(4).

Additionally, with regard to both the Veteran's cervical and lumbar spine claims, the Board notes that it does not have the ability to review MRI images contained in the two CDs VA received in January 2008.  The Veteran should be advised that he can submit the accompanying reports that discuss the 2001-2007 MRI images for his neck and back from M.C.S.A.  38 C.F.R. § 3.159(c)(1).

Additionally, although there are several records from the Veteran's Reserve service in the claims file, it is unclear whether VA has contacted the appropriate repository to obtain his complete Reserve records for his service from 1984 to 2005.  This should be accomplished on remand.  38 C.F.R. § 3.159(c)(2).

TDIU
 
Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The United States Court of Appeals for Veterans Claims (Court) has held that in determining whether the veteran is entitled to a total disability rating based upon individual unemployability, neither his nonservice-connected disabilities nor his advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Id.

The Veteran is currently service connected for generalized anxiety disorder (GAD) at 50 percent, peptic ulcer disease (PUD) at 40 percent, and pes planus at 30 percent.  His combined rating is 80 percent.  Thus, he has at least one disability rated as 40 percent or more and sufficient additional disability to bring his combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  The next question is whether he is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  

The Veteran filed his current claim for TDIU that is on appeal in September 2007.  The Board will begin with a discussion of the Veteran's earlier claims for TDIU which were previously denied as they instructive as to how his service-connected disabilities have affected his employability.  

The Veteran filed his first claim for TDIU in August 1991.  He reported that he could not work due to his service-connected ulcer (PUD).  He noted that he had worked at the United States Postal Service (USPS) from January 1986 to January 1989 and in sales from September 1990 to March 1991.

The evidence associated with the claims file around the time he filed this claim includes a June 1989 VA examination wherein the Veteran asserted that he lost his job at the USPS because he missed work due to his ulcer.  The Veteran reported something similar during a January 1991 VA examination.  Specifically, he stated that he lost his job at the USPS due to excessive leave time due to his stomach condition (PUD) and was working at Wal-Mart.  

An October 1991 letter from the USPS to the Veteran stated that their reason not to reinstate him was based on his past work history, i.e. attendance, work performance, conduct, and safety record; not due to race, physical handicap, and reprisal as the Veteran had alleged.  An April 1992 response from the USPS to VA reflected that the Veteran worked there from January 1986 to September 1989 and resigned voluntarily for personal reasons, and did not identify what the personal reasons were.  During his April 1992 VA examination, the Veteran reported that over the past six months, he only missed three or four days of work due to his stomach.  The examiner commented that the Veteran's PUD did not seem disabling as he only missed three to four days of work in the last six months.  He was denied TDIU in an April 1992 rating decision.  

The Veteran filed a second claim for TDIU in March 1993, wherein he reported that he could not work due to his ulcers and anxiety.  He withdrew the claim in July 1993.  During a July 1995 hearing, the Veteran testified that he recently lost his job due to his ulcer disease.  

In May 2003, the Veteran received a letter from the USDA stating that that a review of his leave record indicated abuse of leave.  His current leave balance at that time was minus 87 hours of sick leave and zero hours of annual leave, with an excessive amount of leave without pay granted.  Interestingly, there are two December 2004 notification of personnel actions from the Office of Personnel Management (OPM).  The document with an effective date of December 9, 2004, shows that the Veteran resigned from his job as a food inspector at the USDA due to medical reasons.  However, the document with an effective date of December 11, 2004 shows that the Veteran was removed from his job as a food inspector at the USDA due to improper conduct.

In October 2005, the Veteran received a letter from the Department of the Army reflecting that he was determined to be disqualified from retention in the Army Reserve due to his ulcer and anxiety.  A November 2005 letter stated that the Veteran had been assigned to the Retired Reserve.  

As stated above, the Veteran filed his current claim on appeal for TDIU in September 2007.  In his January 2008 Form 21-8940, the Veteran stated that he could not work due to his neck, back, and feet.  He reported that he worked for the USDA from March 1998 to December 2004 and then part-time as a bus driver from April 2005 to the present.  He noted that he stopped working at the USDA due to his neck, back, ulcers, and feet.  During a March 2008 video hearing conducted for a matter not on appeal, the Veteran's representative asserted that the Veteran resigned from the Army Reserve and the USPS due to his feet.  March 2008 Transcript, p. 2.  

In response to an inquiry from VA, the Social Security Administration (SSA) responded in September 2008 that the Veteran was not entitled to disability or Supplemental Security Income (SSI) benefits.  In a response to an inquiry from VA, the USDA responded in October 2008 that the Veteran worked as a food inspector from March 1998 to December 2004 when he resigned.  In response to the question whether the Veteran was entitled to receive benefits as the result of his employment, the USDA indicated that OPM and the Office of Workers' Compensation Programs (OWCP) should be contacted as he applied for disability in March 2004.

The Veteran had a February 2012 VA mental disorder examination for his service-connected GAD.  The examiner noted that the Veteran's GAD was characterized by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The examiner remarked that the Veteran is likely to have problems in work-environments in which he has multiple expectations placed on him, and his stress-level is high.  His emotional impairments would include reactivity to physical issues and being distracted by these factors.  His emotional factors would not impair him from being able to do structured, repetitive tasks in which he did not have to be in a supervisory role.  

In March 2012, the Veteran had a VA examination in which his stomach and duodenal conditions, spine, and flat feet were evaluated.  The Veteran reported that he had to stay off work 25 times in one year due to his ulcer disability.  His flatfoot disability caused pain in his feet that is difficult for him to cope with after standing in excess of 30 minutes, after which time he must stop standing or walking.  The examiner commented that he was unable to state that the Veteran's foot pain has any effect on his ability to perform sedentary employment and that the only impact is on physical employment.  He continued that the Veteran's ulcer condition would have the same impact on sedentary employment as it has on physical employment.  The examiner added that there has been no impact on any form of employment from either condition since 2006 when the Veteran last worked.  

The Board finds that the March 2012 VA examination is inadequate upon which to base a determination.  Barr, 21 Vet. App. at 312.  The examiner appears to have based his opinion at least in part on the Veteran's lack of work since 2006.  However, the issue is whether the Veteran's service-connected disabilities prevent employability regardless of whether he is working.  Accordingly, a remand for another opinion is necessary.

Further, the Board observes that some employment related records have been received from the USPS and the USDA, the Veteran's former employers.  However, as there is some conflicting evidence as to why the Veteran left these jobs, and there is evidence that he filed worker's compensation claims based on his cervical and lumbar spine disabilities, the Board concludes that requests for his complete records pertaining to his employment, in particular any records concerning absences due to medical reasons, should be made.  As referenced in the October 2008 response from the USDA, the Veteran might have filed a disability claim with OPM and/or OWCP in March 2004.  Requests for these records should also be made.  38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following actions:

1. Obtain the following potentially relevant records:

(a) Contact the appropriate repository to obtain the Veteran's Reserve service treatment records dated from 1984 to 2005; 

(b) With any necessary assistance from the Veteran (for example, requesting that he provide a consent to release records if needed), contact the USPS to obtain records pertaining to his employment from January 1986 to September 1989, to include any medical records, absences due to medical reasons, worker's compensation claims filed, or reasons for his resignation; 

(c) With any necessary assistance from the Veteran, contact the USDA to obtain records pertaining to his employment from March 1998 to December 2004, to include any medical records, absences due to medical reasons, worker's compensation claims filed, or reasons for his leaving his position as a food inspector.  In particular, request records pertaining to a February 1999 injury, January 2000 neck injury, 2001 injury, and March 2004 claim for worker's compensation; and

(d) With any necessary assistance from the Veteran, contact the OPM and/or the Employment Standards Administration, OWCP and obtain the Veteran's disability records while he was working at the USDA.  In particular, request records pertaining to a February 1999 injury, January 2000 neck injury, 2001 injury, and March 2004 claim for worker's compensation.  

The claims file should be clearly document VA's efforts to obtain these records, and, if unavailable, the Veteran should be provided with notification of their unavailability in accordance with 38 C.F.R. § 3.159(e).  Records that are not duplicates of evidence previously submitted should be associated with the claims file.  

2.  Inform the Veteran that the Board cannot review the 2001-2007 MRI images he provided from the M.C.S.A.  Advise him that he can submit the MRI reports for the MRI images.

3.  After the development in remand directives 1-2 has been completed, schedule the Veteran for VA examination(s) to evaluate his claims for service connection for his cervical spine disorder and lumbar spine disorder.  A copy of the claims folder and this REMAND must be made available to the examiner in conjunction with the examination.  The examination report must include responses to the each of the following items:

Based on a review of the claims folder and the examination findings, including the service treatment records, private treatment reports, VA treatment reports, and any additional records received pursuant to this remand, the examiner should render any relevant diagnoses pertaining to the claims for the cervical and lumbar spine.

a. With regard to the cervical spine claim, the examiner should state a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that any current cervical spine disability is causally or etiologically related to his symptomatology in military service (neck pain, spasms).  

In rendering the opinion, the examiner is directed to consider that the Veteran worked in supply while in the service from June 1977 to September 1983, which involved lifting heavy items.  The examiner should also consider the impact of performing physical training for one weekend a month and two weeks per year while serving in the Reserve from 1984 to 2005.  In particular, the examiner is requested to discuss the June 1979 finding of pulled muscle, January 1981 complaint of low back pain secondary to lifting that moved to his cervical area with assessment of upper trapezius spasm bilaterally, evidence of a post-service motor vehicle accident, and evidence of a work-related injury while working at the USDA.  

b. With regard to the lumbar spine claim, the examiner should state a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that any current lumbar spine disability is causally or etiologically related to his symptomatology in military service (lumbar pain, strains).  

The examiner should note that the Veteran worked in supply while in the service from June 1977 to September 1983, which involved lifting heavy items.  The examiner should also consider the impact of performing physical training for one weekend a month and two weeks per year while serving in the Reserve from 1984 to 2005.

In particular, the examiner is requested to discuss the January 1979 record wherein the Veteran complained of back pain after lifting boxes four months earlier, August 1979 records reflecting that the Veteran had chronic low back pain, January 1981 assessments of upper trapezius spasm bilaterally and mild facet syndrome, pulled muscle in the low back while on active duty for training in May 1998, and evidence of a work-related injury while working at the USDA.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2012), copies of all pertinent records in the claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After the development in remand directives 1-3 has been completed, the Veteran should be afforded a VA examination to determine the effect of his service-connected disabilities on his employability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the effect of the Veteran's service-connected disabilities on his ability to engage in any type of full-time employment and whether, in the examiner's opinion, the service-connected disabilities- alone or in combination-are of such severity to render him unable to obtain and maintain substantially gainful employment.

It should be noted that consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by nonservice-connected disabilities.

5.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
K. GIELOW
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


